OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL BUSINESS
            STATE ©F TEXAS V
            PENALTY FOR
1/14/2015 PRQVATE USE             .: :" j2g §S£3ii&^ 0002003152 janisIois
BARRON, JACOB Tr. CV: nb^^^df^^dt^^^^^^Piiloi
This is to advise tha^the Courthas 'denied without written order motion for leave to
file the °W£a|^^
file the Oridina ?anrilifiatimn fnr-x.vwnPKf rnanW«r^..»

                                                                             Abel Acosta, Clerk

                               JACOB BARRON
                               •BANJO. UNIT-- TDC #1448990
                               •038 OOUTII l~M 1073
                               •SNYDER, TX 79549-                                   ANK




.«*•j^t-S^a^SSSFSSBSr i&&*